Title: 23d.
From: Adams, John Quincy
To: 


       The weather has look’d snowy, for several days past, but has remained, in Statu quo, till this evening; Which is pretty stormy.
       
        The cherish’d fields
        Put on their winter robe of purest white.
       
       I am not fond of seeing this Robe; there is something so dreary so gloomy, to me, in looking, all around, to see a dull lifeless sameness, every where, that the first appearance of snow, is quite disagreeable to me.
       